— Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in refusing to adjourn the trial for four days and defendant’s right to counsel was not denied thereby. Other issues raised by defendant, including the sufficiency of the evidence, have been examined and found to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Scudder, J.— burglary, third degree, and resisting arrest.) Present — Callahan, J. P., Doerr, Denman, Balio and Schnepp, JJ.